Case 9:19-cv-00002-RC-ZJH Document 26 Filed 11/02/20 Page 1 of 2 PageID #: 84



                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                           LUFKIN DIVISION

OLIVER K. HORTON                                    §

VS.                                                 §      CIVIL ACTION NO. 9:19-CV-2

GREGORY VAUGHN, ET AL.                              §

                             ORDER ADOPTING THE MAGISTRATE
                           JUDGE’S REPORT AND RECOMMENDATION

           Plaintiff Oliver K. Horton, a prisoner previously confined at the Eastham Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil

rights action pursuant to 42 U.S.C. § 1983 against Gregory Vaughn and the Eastham Unit

Administration.

           The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge has submitted a Report and Recommendation of United States Magistrate

Judge. The Magistrate Judge recommends dismissing this civil rights action pursuant to Federal

Rule of Civil Procedure 41(a).

           The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. No

objections to the Report and Recommendation of United States Magistrate Judge were filed by the

parties.

                                                 ORDER

           Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge (document no. 24) is ADOPTED. Plaintiff’s motion to
Case 9:19-cv-00002-RC-ZJH Document 26 Filed 11/02/20 Page 2 of 2 PageID #: 85



dismiss (document no. 23) is GRANTED. A final judgment will be entered in this case in

accordance with the Magistrate Judge’s recommendation.


           So Ordered and Signed
           Nov 2, 2020




                                             2
